Exhibit 10.41

LOGO [g53863g74x86.jpg]         LOGO [g53863g23b13.jpg]

Project Agreement

Liverpool School of Tropical Medicine (1)

and

CombinatoRx, Incorporated (2)

and

CombinatoRx (Singapore) PTE. Ltd (3)

Distribution Version 2.0

Liverpool School of Tropical Medicine,

Business/A-WOL Office,

Pembroke Place,

Liverpool L3 5QA

United Kingdom



--------------------------------------------------------------------------------

PROJECT AGREEMENT

Relating to ‘Anti-Symbiotic Treatment of Filariasis Consortium

(Anti-Wolbachia (A-WOL))’ For Assay Development and Combination High Throughput

Screening (cHTS) (“this Project Agreement”)

THIS PROJECT AGREEMENT is made on 8th October 2008

BETWEEN:

 

(1)  Liverpool School of Tropical Medicine of Pembroke Place, Liverpool, L3 5QA,
United Kingdom; (“LSTM”);

 

(2) 

CombinatoRx, Incorporated, 245 First St. 16th Floor, Cambridge, MA 02142, U.S.A,
on behalf of itself and its subsidiary, CombinatoRx (Singapore) Pte. Ltd.
(“Collaborator”); and

 

(3)  CombinatoRx (Singapore) PTE. Ltd a company registered in Singapore and
being a subsidiary company of CombinatoRx Incorporated, whose principal place of
business is 11 Biopolis Way, Helios #08-05, Singapore 138667.

BACKGROUND:

 

(A)  LSTM and The Foundation (as defined in clause 1.1) have entered into the
Award Agreement pursuant to which The Foundation has agreed to award the Grant
to LSTM and LSTM has agreed to manage the organisation, development and delivery
of the A-WOL Project using a consortium agreement.

 

(B)  LSTM has substantial knowledge on the target organism (Wolbachia) and host.
In particular the culture and propagation of Wolbachia using a cell based
in-vitro assay system which will be used to screen the drugs.

 

(C)  Collaborator is a company with in-house expertise in assay development and
cHTS.

 

(D)  LSTM and Collaborator have entered into the A-WOL Consortium Agreement, an
Interim Consortium Agreement dated 25 April 2007 (“Interim Consortium
Agreement”) and the IP Agreement for the A-WOL Project.

 

(E)  The Parties intend to co-operate in the field of assay development and cHTS
of novel drug combinations screened against developed HTS assay systems, in the
framework of A-WOL Consortium Agreement for the purpose of developing an assay
system using a combination of drugs to eliminate the target Wolbachia bacteria
organism.

 

(F)  The Parties acknowledge that The Foundation is providing funding under the
Grant in respect of the A-WOL Project on the condition that the activities
associated with the A-WOL Project (including the managing of technologies and
related patents arising out of the A-WOL Project) are conducted in a manner that
is consistent with the Award Agreement, the Global Access Strategy, the Global
Access Plan as well as the Charitable Objectives and in furtherance of the A-WOL
Project’s scientific objectives contained within the A-WOL Consortium Agreement.

 

Page 2



--------------------------------------------------------------------------------

(G)  The Parties have agreed to co-operate with each other in relation to the
organisation, development and delivery of the Collaborator Project in accordance
with the terms and conditions of this Project Agreement.

THE PARTIES AGREE AS FOLLOWS:

 

1. Definitions and Interpretation

 

1.1  In this Project Agreement, unless the context otherwise requires the
following words shall have the following meanings:-

“Award Agreement” means the agreement entered into between LSTM and The
Foundation on April 3rd, 2007 in respect of the A-WOL Project, as amended;

“A -WOL” means consortium known as Anti-Wolbachia created by the LSTM with
(1) The Institute for Medical Microbiology, Immunology and Parasitology,
University Clinic Bonn, Bonn, Germany/Ghana, (2) The Tropical Parasitic Diseases
Unit, Northwick Park Institute for Medical Research, Harrow, UK/Gambia. (3) TRS
LABS Inc., Athens, GA, USA, (4) Collaborator and (5) New England BioLabs,
Ipswich, MA, USA;

“A-WOL Consortium Agreement” means the consortium agreement of that name signed
by LSTM and the other A—WOL consortium members effective on 1 January 2008 and
signed by Collaborator by way of an accession agreement effective on 1 April
2008 (“Accession Agreement”);

“A-WOL Management Committee” shall have the meaning set out in the A-WOL
Consortium Agreement;

“A-WOL Project” means the project entitled ‘Anti-Symbiotic Treatment of
Filariasis’ as referred to in the Award Agreement, which will comprise a number
of sub-projects including the Collaborator Project;

“Background IPR” shall have the meaning provided in the A-WOL Consortium
Agreement, as modified by the IP Agreement;

“Charitable Objectives” mean the charitable goals, principles and objectives of
the A-WOL Project which are (i) the prompt and broad dissemination of new
scientific information to the scientific community (subject to a limited delay
to seek IPR protection if such protection would best facilitate the achievement
of the A-WOL Project’s charitable goals) and (ii) to ensure that innovations and
related rights are managed in a manner that furthers the objectives of enabling
the subsequent accessibility of the developed products and health solutions
(with respect to cost, quantity and applicability) by the people most in need
within the Disease Endemic Countries;

 

Page 3



--------------------------------------------------------------------------------

“Collaborator Project” means the sub-project described in the Complete Project
Specification and to be undertaken by the Collaborator under this Project
Agreement including without limitation the Collaborator Project Research;

“Collaborator Project Research” means the research involved in the Collaborator
Project and as referred to in the Complete Project Specification and any
research or activities by the Parties funded whether directly or indirectly, in
whole or in part by the Grant;

“Commencement Date” means 1 April 2008;

“Complete Project Specification” means the specification, work plan and budget
in respect of the Project detailed in Schedule 1;

“Confidential Information” means any information or materials of a scientific,
clinical, experimental, technical or financial nature which relates to the
business, research, products, technology, IPR, operations, customers, business
partners or finances of a Party or The Foundation and any other information
which if disclosed to a third party could adversely affect the other Party or
The Foundation and which in each case is either clearly identified as being
confidential and/or proprietary at the time of disclosure or which by virtue of
its content and nature reasonably ought to be assumed as being confidential
and/or proprietary;

“Disease Endemic Countries” shall have the meaning ascribed to it in the A-WOL
Consortium Agreement;

“Filariasis” means the parasitic disease caused by any of the thread-like
filarial worms including without limitation Wulchereria bancrofti, Brugia
malayi, Brugia timori and O. volvulus;

“Foreground IPR” shall have the meaning provided in the A-WOL Consortium
Agreement, as modified by the IP Agreement;

“Global Access Plan” means the global access plan in respect of the A-WOL
Project detailed in A-WOL Consortium Agreement;

“Global Access Strategy” means the global access strategy in respect of the
A-WOL Project detailed in the A-WOL Consortium Agreement;

“Grant” means the project support financial grant awarded by the LSTM to the
Parties in support of the A-WOL Project;

“IP Agreement” means the Co-Ownership Agreement Relating to Intellectual
Property Rights, of even date entered into by LSTM and the Collaborator and
being effective on 1 April 2008;

“IPR” shall have the meaning provided in the A-WOL Consortium Agreement, as
modified by the IP Agreement;

“Onchocerciasis” means the parasitic disease caused by the parasitic filarial
worm O. volvulus;

 

Page 4



--------------------------------------------------------------------------------

“Parties” shall collectively mean each of the parties to this Project Agreement
as applicable and “Party” shall mean any one of them as applicable;

“Product” shall have the meaning set forth in the A-WOL Consortium Agreement;

“Project Agreement” means this agreement and all its schedules as amended from
time to time. Schedule 1 (Complete Project Specification), Schedule 2
(Provisions Relating to the Award Agreement), Schedule 3 (Contact Details) and
Schedule 4 (Reporting Accounting and Payment Schedule) are hereby incorporated
into this Project Agreement by this reference. Unless expressly specified within
a Schedule all capitalised terms in the schedules shall have the same definition
as provided in this Project Agreement;

“The Foundation” means the Bill & Melinda Gates Foundation;

“Wolbachia” means the bacteria of the genus Wolbachia which are intracellular
bacteria and endosymbionts of filarial nematodes.

 

1.2  Headings in this Project Agreement are for ease of reference only and do
not affect the interpretation of this Project Agreement. References to clauses
and Schedules are references to clauses in and Schedules to this Project
Agreement, references to the singular includes the plural and vice versa and
references to ‘including’ and similar expressions shall be interpreted without
limitation.

 

1.3  The Schedules and the documents annexed to the Schedules shall form part of
this Project Agreement to the extent described herein and in the event of any
conflict between the provisions of this Project Agreement and the Schedules
and/or those documents the provisions of this Project Agreement shall prevail
(except in the case of the Global Access Strategy and Global Access Plan
contained within the A-WOL Consortium Agreement).

 

2. Structure of the Project

 

2.1  The aims and objectives of the Collaborator Project, and the work to be
carried out by each Party, are described in detail in the Complete Project
Specification in Schedule 1 and the Global Access Plan contained within the
A-WOL Consortium Agreement.

 

2.2  The operation of the A-WOL Management Committee of the A-WOL Project is
outlined in the A-WOL Consortium Agreement. Collaborator shall be represented on
the A-WOL Management Committee by one duly appointed employee, for the purpose
of managing the performance and progress of the Collaborator Project, reviewing
the inventions arising thereof, and reporting to LSTM in respect of the
Collaborator Project. Collaborator understands that its representative is to be
guided by the goals of achieving both the A-WOL Project’s (as defined in the
A-WOL Consortium Agreement) scientific objectives as well as the Charitable
Objectives. Management of the Collaborator Project with Collaborator shall be in
accordance with this Project Agreement and having particular regard to the
Charitable Objectives. Collaborator shall be responsible for:

 

  a. appointing a Collaborator Project co-ordinator who will be the primary
contact between LSTM and A-WOL;

 

Page 5



--------------------------------------------------------------------------------

  b. meeting (de visu or via telecommunication means) every quarter if needed
and at least once every six (6) months;

 

  c. approval of all the formal technical and progress reports that are
submitted to LSTM in accordance with Schedule 4;

 

  d. identification and appointment of any new members of the Collaborator
Project team;

 

  e. assisting with the decision making and technical direction of the
Collaborator Project, including the updates and revisions that are required for
the Complete Project Specification, and Global Access Plan contained within the
A-WOL Consortium Agreement; and

 

  f. reporting the creation of IPR to the A-WOL Management Committee and
discussing the steps to be taken to protect IPR in accordance with the A-WOL
Consortium Agreement and the IP Agreement.

 

2.3  The Collaborator Project and this Project Agreement (including the Complete
Project Specification) will be reviewed annually and at such other times as may
be reasonably necessary taking into account all applicable circumstances by the
Parties and the A-WOL Management Committee. All changes or updates which may be
necessary in respect thereof will be subject to the agreement of the Parties in
writing in accordance with clause 12.1 and shall be referred to the A-WOL
Management Committee for ratification prior to any such changes or updates
coming into effect.

 

3. The Parties’ general performance obligations

 

3.1  The Parties each agree to perform the Collaborator Project in accordance
with this Project Agreement, the A-WOL Consortium Agreement, the IP Agreement
and all other applicable terms of reference and documents referred to herein.

 

3.2  The Parties shall take all reasonably necessary measures to perform and
fulfil, promptly and in due time, all their obligations in respect of the
Collaborator Project (including the performance of activities and delivery of
deliverables under the Complete Project Specification) so that the Collaborator
Project is carried out in accordance with clause 3.1. In doing so and without
prejudice to the generality of the foregoing, each Party shall:

 

  3.2.1  act with reasonable skill, care and diligence and in a professional
manner;

 

  3.2.2  employ, engage and use suitably skilled and appropriately experienced,
trained and qualified personnel;

 

  3.2.3  provide and contribute all time, resources (including human, material
and intellectual resources), equipment and facilities which may be reasonably
necessary for that purpose;

 

Page 6



--------------------------------------------------------------------------------

  3.2.4  use its reasonable efforts to ensure that the results of the
Collaborator Project are obtained and the purpose of the Collaborator Project is
satisfied;

 

  3.2.5  notify each other promptly and without unreasonable delay in the
performance of the Collaborator Project or of any relevant factors or events
that may materially impact or affect the Collaborator Project and/or the A-WOL
Project (as appropriate) or its progress;

 

  3.2.6  ensure the accuracy of any deliverables, information, reports or
materials it supplies pursuant to this Project Agreement;

 

  3.2.7  act at all times reasonably, in good faith, in accordance with good
business ethics and in a manner that reflects and does not harm or damage,
whether by way of any act, omission or statement, the good name, goodwill and
reputation of the Parties, the A-WOL Consortium members and/or The Foundation;

 

  3.2.8  comply with all applicable laws and regulations in connection with all
its activities in respect of the Collaborator Project; and

 

  3.2.9  keep each other reasonably well informed of its activities and progress
in respect of the Collaborator Project and all material information related
thereto from time to time and promptly and without unreasonable delay following
any request.

For the avoidance of doubt, whilst the Parties will use all reasonable
endeavours to perform the Collaborator Project according to the Complete Project
Specification they do not guarantee that the work carried out will lead to any
particular result nor is the success of such work guaranteed.

 

3.3  Each Party warrants and represents that it has all necessary rights, powers
and authority to enter into this Project Agreement, perform its obligations
hereunder and grant all rights which are granted by it under and pursuant to
this Project Agreement.

 

4. Provisions relating to the Award Agreement

 

  4.1  LSTM is required by the Award Agreement to impose a number of obligations
and restrictions relating to best practice upon all participants involved in the
A-WOL Project, which are reflected in the provisions of this Project Agreement
and/or are set out in Schedule 2, and the Parties agree to use all reasonable
endeavours to comply with all such obligations and restrictions.

 

5. Financial Provisions, Indemnification and Liability

 

  5.1  LSTM will make payments to Collaborator according to the actual costs
which the Collaborator incurs in respect of the Collaborator Project in
accordance with the budgets contained in Schedule 4. If Collaborator is to incur
actual costs wholly, properly and reasonably incurred as a result of the
Collaborator Project in respect of any period which are in excess of such
budgeted costs for that period and Collaborator wishes to subsequently receive
payments in respect of such excess, Collaborator must obtain the prior written
approval of LSTM in respect of such excess.

 

Page 7



--------------------------------------------------------------------------------

5.2 LSTM will make such Grant payments calendar quarterly in advance subject to:

 

 

5.2.1 

having received the accounts and reconciliation referred to in clause 6.2 in
respect of the calendar quarter preceding the previous calendar quarter (so
that, for example, LSTM will not make a Grant payment on 1st July in respect of
the calendar quarter running from 1st July to 30th September until it has
received the accounts and reconciliation referred to in clause 6.2 in respect of
the calendar quarter running from 1st January to 31 st March); and

 

  5.2.2  adjusting such payments to allow for reconciliation of actual and
budgeted costs.

 

5.3  The payments made to Collaborator and interest earnings thereon can be used
by the Collaborator and approved sub-contractors appointed under clause 12.3
solely for the purposes of the Collaborator Project.

 

5.4  Grant payments by LSTM shall be made in US Dollars (US$).

 

5.5  Grant payments by LSTM shall be made by direct credit transfer to the
Collaborator’s bank account, details of which it shall provide to LSTM in
advance. The Collaborator shall provide to LSTM appropriate invoices in respect
of each such Grant payment in accordance with LSTM’s reasonable instructions.

 

5.6  LSTM may deduct and withhold from Grant payments the costs associated with
such transfers in clause 5.5 above and any other sums which LSTM is required by
applicable law to deduct or withhold and the Collaborator shall bear the entire
risk associated with any fluctuations in foreign exchange rates.

 

5.7  LSTM shall have no liability to transfer any Grant payments until they are
received by it from The Foundation.

 

5.8  Except for any Grant payments which may be due to it pursuant to this
Project Agreement, each Party shall bear all of its own costs, expenses, risks
and liabilities in connection with this Project Agreement including the
preparation and negotiation of this Project Agreement.

 

5.9  The Collaborator agrees that LSTM shall have no liability for or in respect
of any refunds of Grant payments by the Parties which may be required in
accordance with this Project Agreement or by The Foundation in accordance with
the Award Agreement. LSTM shall notify in writing the Collaborator promptly upon
its knowledge of any such requirements for refunds.

 

5.10 

Subject to Clause 18 of the IP Agreement (Indemnity), Collaborator agrees to
defend and hold LSTM harmless, to the fullest extent permitted by applicable
law, from and against any and all liability, loss, damages, costs or expenses
(including reasonable legal fees and disbursements) (“Losses”) incurred by LSTM
as a result of any claims (including claims for injury or damages) or demands
brought or made against LSTM by

 

Page 8



--------------------------------------------------------------------------------

 

The Foundation (including pursuant to any indemnification provisions contained
in the Award Agreement) or any third parties arising out of or resulting from
any acts or omissions of the Collaborator or of any of its officers’, agents’,
employees’, contractors’ or sub-contractors’ breach of its obligations
hereunder, gross negligence or willful misconduct; provided, however, that
Collaborator shall have no obligation to indemnify, defend or hold LSTM harmless
for any Losses that are the result of the negligence or wilful misconduct of
LSTM or of another party to the A-WOL Consortium Agreement.

 

5.11  In no event shall LSTM have any liability to Collaborator at any time in
excess of the amount of Collaborator’s allocation of the Grant which is due and
payable to Collaborator from LSTM in accordance with this Project Agreement on
or before that time.

 

5.12  Each Party must maintain at its own expense throughout the duration of
this Project Agreement either appropriate insurance policies as required by its
institution or governing body (if applicable) or appropriate self insurance if
permitted by its institution or governing body (if applicable) which, in each
case, must cover such Party’s potential liabilities under this Project Agreement
and professional, public and employer’s liability risks. Each Party must give
any other Party evidence of those insurance policies or such self insurance if
such other Party seeks such evidence in writing.

 

6. Reporting, Assistance and Records

 

6.1  Each Party will provide the deliverables, accounts and information set out
in the Complete Project Specification (Schedule 1) and the Reporting, Accounting
and Payment Schedule (Schedule 4).

 

6.2  Each Party agrees to maintain detailed and accurate accounting records both
during and for at least six (6) years after the term of this Project Agreement
(or, if longer, for at least seven (7) years from the end of the financial year
in which any such accounting records were created) to enable expenditure of the
Grant funds received by it to be verified. Such accounting records of any Party
must be sufficient to explain its material financial transactions relating to
the Collaborator Project so that the financial position of that Party at any
time in connection with the Collaborator Project can easily be ascertained.

 

6.3  Collaborator will throughout the periods of time referred to in clause 6.2
make its accounting records available for inspection – subject to appropriate
confidentiality undertaking not less strict than those contained herein—by LSTM,
The Foundation and/or their designated representatives or accountants upon
reasonable written notice during mutually agreeable business hours and permit
LSTM and/or The Foundation to monitor and conduct an evaluation of operations
relating to the Collaborator Project. Such inspection may include a visit by
LSTM and/or The Foundation’s personnel or designee to observe its activities,
program, trial protocols, a discussion of the program with Collaborator’s staff,
and a review of financial and other records connected with the Grant, subject to
reasonable prior written notice and not exceeding five (5) days a year.

 

Page 9



--------------------------------------------------------------------------------

7. IPR

 

7.1  All matters regarding IPR are detailed in the A-WOL Consortium Agreement
and the IP Agreement.

 

8. Publication, Grant Announcements and Publicity

 

8.1  The Parties shall comply with the obligations and restrictions regarding
publications related to the Collaborator Project as part of the A-WOL Project as
set out in the A-WOL Consortium Agreement.

 

8.2  If Collaborator wishes to publicise by any means its participation in the
A-WOL Project and/or the Collaborator Project it must follow the process for
scrutiny of publications set out in the A-WOL Consortium Agreement.

 

8.3  Under no circumstances may Collaborator make any implication to investors,
media or the general public that The Foundation supports its activities, except
as required by applicable law.

 

8.4  The Parties acknowledge that The Foundation and LSTM may make information
about the Grant public at any time, subject to the confidentiality provisions of
the A-WOL Consortium Agreement.

 

9. Term and Termination

 

9.1  This Project Agreement shall come into effect on the Commencement Date and
this Project Agreement shall continue thereafter until it is terminated in
accordance with this clause 9. The consequences of any termination are addressed
in the A-WOL Consortium Agreement.

 

9.2  This Project Agreement will automatically terminate upon the expiry or
termination of:

 

  9.2.1  the Award Agreement;

 

  9.2.2  the whole of the A-WOL Consortium Agreement;

 

  9.2.3  Collaborator’s involvement under the A-WOL Consortium Agreement; and/or

 

  9.2.4  the withdrawal of the Grant by The Foundation.

 

9.3  This Project Agreement can be terminated at any time subject to mutual
agreement of the Parties in writing.

 

9.4  This Project Agreement may be terminated with immediate effect by a Party
(“Terminating Party”) upon the giving of a written notice of termination to that
the other Party:

 

  9.4.1  if the other Party is in persistent and/or material breach of this
Project Agreement and fails to remedy the same within thirty (30) days of being
notified in writing to do so by the Terminating Party; or

 

Page 10



--------------------------------------------------------------------------------

  9.4.2  if an order is made or a resolution passed for the winding up of the
other Party (other than voluntarily for the purpose of solvent amalgamation or
reconstruction), or if the other Party goes into liquidation, or if an
administrator, administrative receiver or receiver is appointed in respect of
the whole or any part of the other Party’s assets, or if the other Party makes
an assignment for the benefit of or composition with its creditors generally, or
threatens to do any of these things, or if anything in any other jurisdiction
happens in respect of the other Party which is similar to any of the foregoing,
or if that other Party ceases to carry on business.

 

9.5  A Party may terminate its participation in this Project Agreement on
expiration of not less than six (6) months’ prior written notice of such
termination and the reasons for it (such as commercial or regulatory
considerations, or disagreement with any substantial terms of a future phase of
the Collaborator Project according to clause 2.3) to the other Party.

 

9.6  Any expiry or termination of this Project Agreement shall not affect any
accrued rights or liabilities of a Party nor the coming or continuance in force
of any provisions of, and the Parties’ obligations under clauses 5, 6, 7, 8, 9,
10, 11 and 12 of this Project Agreement which are expressly or by reasonable
implication intended to come into or continue in force on or after such expiry
or termination; except that in the case of termination for breach, the breaching
Party hereunder shall not retain its accrued rights but shall remain bound by
its accrued obligations.

 

9.7  Upon any expiry or termination of this Project Agreement, Collaborator
shall promptly refund to LSTM any Grant funds previously received by it which
have not been spent or committed by it in accordance with this Project
Agreement.

 

10. Confidentiality

 

10.1  For the term of this Project Agreement and ten (10) years thereafter, each
Party shall not disclose or permit the disclosure of any Confidential
Information of the other Party, nor shall a Party use any Confidential
Information of the other Party for any purpose other than this Project Agreement
and/or the A-WOL Consortium Agreement.

 

10.2  Each Party shall ensure that any of its staff, employees and/or officers
who have access to the Confidential Information are bound by a duty of
confidentiality and properly informed of their obligations under this Project
Agreement.

 

10.3  This clause 10 shall not apply in respect of any information which the
receiving Party can prove:

 

  10.3.1  to have been known (without being subject to any confidentiality
obligations) to the receiving Party at the time of receipt, as evidenced by
dated written records;

 

  10.3.2  was in the public domain or generally known to the public at the time
of its disclosure to the receiving Party or which subsequently becomes part of
the public domain in any manner other than by violation of the terms of this
Project Agreement;

 

Page 11



--------------------------------------------------------------------------------

  10.3.3  is received from other sources without any breach of any obligations
regarding the preservation of the confidentiality thereof;

 

  10.3.4  is confirmed in writing by the disclosing Party prior to disclosure by
the other Party to not be subject to this clause 10;

 

  10.3.5  by documentary evidence, to have been independently developed by the
receiving Party outside of this Project Agreement; or

 

  10.3.6  the receiving Party is required to disclose by law or by governmental,
regulatory or judicial body or authority of competent jurisdiction provided that
the receiving Party shall give the disclosing Party as much prior notice thereof
as reasonably practical prior to disclosure and the receiving Party shall use
reasonable efforts to limit the disclosure as far as it is legally entitled to
and shall provide such assistance as the disclosing Party may reasonably request
for such purpose; or

 

  10.3.7  is agreed to be published as provided hereunder.

 

10.4  Each Party shall return to the other Party that other Party’s Confidential
Information and any copies, summaries and/or extracts thereof promptly following
receipt of a request to do so from that other Party in writing and in any case
upon the expiry or termination of this Project Agreement and shall not retain
any copies thereof other than solely for the purpose of performing its
obligations under this Project Agreement and exercising the rights and licenses
granted to it under this Project Agreement.

 

10.5  The Parties agree that money damages will not be a sufficient remedy for
any breach of this clause 10 by the other and Collaborator or LSTM, as the case
may be, shall be entitled, in addition to money damages, to specific performance
and injunctive relief and any other appropriate equitable remedies for any such
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this clause 10 but shall be in addition to all other remedies
available at law or in equity.

 

11. Dispute Resolution

 

11.1  All matters regarding dispute resolution are detailed in the A-WOL
Consortium Agreement, as modified by the Accession Agreement entered into
between the Parties on even date.

 

12. General

 

12.1 

Communications between the Parties shall be addressed to each other for the
attention of the personnel or departments (as applicable) indicated in Schedule
3. Any formal notice given by any Party to any of the others pursuant to this
Project Agreement (including notices referred to in clause 9) shall be in
writing addressed to any such other Party at its address set out above or such
other address as may either be set out in Schedule 3 or as may have been
notified pursuant to this clause to the Party giving the notice. Any notice,
consent, approval, agreement or other document required under this Project
Agreement shall, in the absence of any express provision to the contrary shall
be in writing in the English language and shall be deemed to have been duly
given if left at or sent by hand or by registered post (or airmail as
appropriate) or by fax to a

 

Page 12



--------------------------------------------------------------------------------

 

Party at the address set out at the beginning of this Project Agreement for such
Party or such other address as one Party may from time to time designate by
written notice to the other and will be deemed to have been received by the
other Party; (i) two (2) Working Days following the date of dispatch if the
notice or other document is sent by registered post, or (ii) seven (7) Working
Days following the date of dispatch if the notice or other document is sent by
registered airmail post, or (iii) simultaneously with the delivery if sent by
hand, or (iv) simultaneously with transmission if sent by fax provided that the
sending transmitting party keeps a copy of a transmission report illustrating
successful transmission to the appropriate fax number.

 

12.2  This Project Agreement supersedes any prior written or oral agreements,
arrangements and undertakings between the Parties relating to the subject matter
of this Project Agreement and shall, together with the Schedules hereto and the
AWOL Consortium Agreement with the Schedules thereto, the Accession Agreement,
the Interim Consortium Agreement and the IP Agreement constitute the entire
agreement and understanding between both the Parties relating to its subject
matter. No addition to or modification of this Project Agreement (including the
Schedules) shall be binding upon the Parties unless made by an authorised
representative of the Parties in writing. The Parties shall act reasonably in
implementing any additions or modifications which may be required by The
Foundation. Each Party confirms it has not entered into this Project Agreement
on the basis of any representations that are not expressly incorporated in this
Project Agreement provided that nothing in this Project Agreement purports to
exclude liability for any fraudulent statement or act.

 

12.3  Subject to Clause 12.4, no rights or obligations of a Party arising under
this Project Agreement may be assigned, transferred, sub-licensed,
sub-contracted or otherwise delegated in whole or in part to any third party
without the prior written approval of the other Party. In the event that a Party
assigns, transfers, sub-licenses, sub-contracts or otherwise delegates to a
third party as aforesaid it shall remain fully responsible and liable for the
acts and omissions of any such third party in respect of the Project.

 

12.4  In the event that the LSTM should re-organise the management of its
portfolio so as to create a new legal entity for the management of the A-WOL
Project, LSTM may transfer this Project Agreement and all its associated rights
and responsibilities to such a new entity.

 

12.5  Nothing in this Project Agreement shall constitute or imply a partnership,
joint venture, agency, employment or other relationship between the Parties
other than the contractual relationship expressly provided for in this Project
Agreement, and the A-WOL Consortium Agreement, the Accession Agreement, the
Interim Consortium Agreement and the IP Agreement and neither Party shall hold
itself out or act in such a way as may give that impression (including by using
the other Party’s name) or do anything to bind or create any obligation or
responsibility upon the other Party without the other Party’s prior written
approval.

 

12.6  No delay or failure by a Party to exercise or enforce any right, power or
remedy under this Project Agreement shall constitute or operate as a waiver of
that right, power or remedy or any other right, power or remedy under this
Project Agreement or operate so as to prevent the subsequent exercise or
enforcement of any such right, power or remedy. Any waiver must be made by the
waiving Party in writing to be effective.

 

Page 13



--------------------------------------------------------------------------------

12.7  If any term of this Project Agreement shall become or be declared illegal,
invalid or unenforceable for any reason whatsoever it shall not affect the other
provisions of this Project Agreement provided always that if any such deletion
substantially affects or alters the basis of this Project Agreement the Parties
shall amend the terms of this Project Agreement as may be necessary in the
circumstances.

 

12.8  Any claim or legal proceedings brought against a Party in relation to this
Project Agreement shall be governed by the law of England and Wales and subject
to clause 11 hereto, the Parties hereby submit to the exclusive jurisdiction of
the Courts of England.

 

12.9  This Project Agreement may be executed in one (1) or more counterparts by
the Parties, each of which, when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument,
provided that this Project Agreement shall be of no force and effect until the
counterparts are exchanged. Signatures may be exchanged by facsimile or
electronic means with original signatures to follow by post. Each of the Parties
agrees to be bound by its own facsimile or electronic form signature and that is
accepts the facsimile or electronic form signature of the other party.

 

Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF duly authorised representatives of the Parties have signed
this Project Agreement

 

Signed for and on behalf of

Liverpool School of Tropical Medicine

          /s/ S. A. Ward    

Signature

 

S. A. Ward

Name

 

Deputy Director

Title

 

10/3/2008

Date

Signed for and on behalf of

CombinatoRx, Incorporated

          /s/ Alexis Borisy    

Signature

 

Alexis Borisy

Name

 

President and CEO

Title

 

10/8/2008

Date

Signed for and on behalf of

CombinatoRx (Singapore) PTE. Ltd.

          /s/ Ralf Altmeyer    

Signature

 

Ralf Altmeyer

Name

 

President, CRx-SG

Title

 

10/8/2008

Date

 

Page 15



--------------------------------------------------------------------------------

Schedule 1

Complete Project Specification

[Omitted]

 

Page 16



--------------------------------------------------------------------------------

Schedule 2

Provisions relating to the Award Agreement

 

(a) Anti-Terrorism. Each Party confirms that it is familiar with the U.S.
Executive Orders and laws that prohibit the provision of resources and support
to individuals and organisations associated with terrorism and the terrorist
related lists promulgated by the U.S. Government, the United Nations, and the
European Union. Each Party confirms that it will take reasonable precautions to
ensure that none of the Grant funds will be used in support of or to promote
violence, terrorist activity or related training, whether directly through its
own activities and programs, or indirectly through its support of, or
cooperation with, other persons and organisations known to support terrorism or
that are involved in money laundering activities.

 

(b) Compliance by all Parties. Each Party warrants and represents that it has or
will obtain all necessary regulatory and governmental licenses required for it
to pursue the Project.

 

(c) Primary Grantee Compliance. Each Party acknowledges that pursuant to the
provisions of the Award Agreement, if The Foundation is not satisfied with the
progress of the Project or the content of any written report, The Foundation
reserves the right at its discretion to cancel all or part of the Grant,
discontinue funding the Project and request that all or part of any unspent and
uncommitted Grant funds previously distributed to LSTM or it by or on behalf of
The Foundation are returned to The Foundation. Expiration or termination of all
or part of the Grant will not affect any rights or obligations which have
accrued prior thereto.

 

(d) Research Practice Assurances - Coverage for all sites. As a term and
condition of the Grant, each Party agrees for each venue in which any part of
the Project is conducted by it to comply with, assure and gain timely,
appropriate prior approval for all activities subject to regulation and/or other
types of required assurances or legal requirements. Such regulated activities
include things such as: research involving human subjects, clinical trials,
including management of data confidentiality, research involving animals;
research using substances or organisms classified as Select Agents by the U.S.
Government; use or release of genetically modified organisms; use of recombinant
DNA; and/or use of any organism, substance or material considered to be a
biohazard, including adherence to all applicable standards for transport of
specimens, both locally and internationally, as appropriate. As applicable,
regulated activities and their documentation are to be conducted under the
relevant international, national, and local standards. Documentation of research
practices should be consistent with the need to establish corroborated dates of
invention and reduction to practice with respect to inventions where this is
relevant.

 

(e) Research Practice Assurances - Institutional Review Board (IRB) Approval.
For research involving human subjects as a condition of the Grant each Party
agrees that the appropriate IRBs and ethical committees will review and approve
all final protocols prior to enrollment of the first subject in respect of the
Project. No Grant funds may be expended to enroll human subjects until
appropriate regulatory and ethical bodies’ approvals are obtained. A similar
provision applies to Institutional Animal Care and Use Committee approval of
studies involving animals, and Institutional Biosafety Committee for biohazards
and recombinant DNA. Each Party agrees to provide prompt notice to LSTM and The
Foundation if the facts and circumstances change for any of the topics listed.

 

Page 17



--------------------------------------------------------------------------------

(f) Research Practice Assurances - Provision of Care for Human Subjects
Research. By accepting the Grant, in keeping with “Good Clinical Practice”
standards, each Party agrees to disclose to applicable subjects and the IRBs
what care and/or referrals will be available through participation in the
Project. Institutional policies regarding what care will be provided to
personnel who are injured as a result of their work on the Project should be
similarly developed, approved and implemented with notice to the employees.

 

(g) Research Practice Assurances - Good Clinical Practices. Each Party agrees to
conduct clinical trials associated with the Project under the generally accepted
principles of “Good Clinical Practices” as defined by the International
Conference on Harmonization (ICH)-E6 and incorporated, for example, by the
United States Food and Drug Administration (FDA) or the European Agency for the
Evaluation of Medicinal Products (EMEA). Each Party acknowledges and agrees that
it will have full responsibility to LSTM and The Foundation for all compliance,
safety, monitoring and audit requirements of the relevant regulatory agencies,
for all of its sites included in the Project

 

Page 18



--------------------------------------------------------------------------------

Schedule 3

Contact Details

Address:

CombinatoRx Inc

245 First Street

16th Floor

Cambridge

Massachusetts 02142

USA

Tel: 617 301 7000

Fax: 617 301 7010

CombinatoRx Inc

11 Biopolis Way

Helios #08-0506

Singapore

SGP 138667

DID (Direct Inward Dialling)

Tel (DID): + 65 6773 7915

Tel: +65 6773 7915

Fax: +65 6775 9857

Formal notices

Jason F. Cole, Esq.:

Tel: 617 301 7035

e-mail: jcole@combinatorx.com

General Project related communications

Indira Umareddy: Based in Singapore

Tel: DID +65 6773 2052

Tel: 65 924 87716

e-mail: iumareddy@combinatorx.com

Ralf Altmeyer: Based in Singapore

Tel: DID +65 6773 7905

Tel: +65 93380698

e-mail: raltmeyer@combinatorx.com

 

Page 19



--------------------------------------------------------------------------------

Communications relating to Financial Matters

Joanne Tan: Based in Singapore

Tel: +65 6773 7902

e-mail: jtan@combinatorx.com

Joe Pucek: Based in Cambridge

Tel: +617 301 7086

e-mail: jpucek@combinatorx.com

 

Page 20



--------------------------------------------------------------------------------

Schedule 4

Reporting Accounting and Payment Schedule.

The reports are requested on a quarterly basis by the financial officer at LSTM.
The time lines are outlined below:

 

Quarterly period

  

Report requested

April – June

   August

July – September

   November

October – December

   February

January – March

   May

Budget for the Collaborator Project has been allocated. The annual budget for
Collaborator (Activity 3) is listed below – figures are in US dollars (US $)

 

Consortium member

   Year 1    Year 2    Year 3    Year 4    Year 5    Total
allocated

CombinatoRx

   $ 690,000    $ 862,500    $ 862,500    $ 862,500    $ 690,000    $ 3,967,500

 

Page 21